Title: To Benjamin Franklin from Michael Bright, Champion Wood, Levy Yonger, and Bartholomew Cashman, 21 February 1782
From: Bright, Michael,Wood, Champion,Yonger, Levy,Cashman, Bartholomew
To: Franklin, Benjamin


Honour’d Sir,
Bason Prison Haver de grase Feby. 21st. 1782
We are very sorry to inform you that after makeing our escape from forton Prison in England by givin four Guineas a Peice to the Comisarys Clarks, thay gave us some of the french Prisoners Names that had enter’d into the Bretish service to pass with the french Prisoners, after we arrived here, we went to the Comisary for a Pass Port to go to LOrient after he had examin’d us he sent us to Prison where we Remain in a Dismal situation distitute of money Cloths and Nessarys of Life and know not what is the Reason of our being Confind, Capt. Middleton a Gentleman that came the same way was Cleared and had a Pass Port for Burdox. If you would be so kind as to send orders to the Comisary to Releice us we should take it very kind, likewise we shoul be very glad if you would send us something to support our selves till we could get to LOrient or else ware in order to git to America.
Sir, We think it very hard that after suffering some of us Thirty Months and others 18 Months for our Countrys Cause and then, when we arrived in france to be put into Prison and [know] not what for, and not allow’d to speek to any of our Country Men that is in the Town.
Sir, We Remain your friends and Country Men



Michl. Bright
}
of Philada.


Champon. Wood


Levy Yonger
}
of Cape Ann


Bartholemew Cashman
  }
Boston



 
Addressed: To / The Right Honourable / Dr. Benjamin Franklin / American Plenapotentary / at / Paris
Notation: Bright, Michael &c. Havre Fevr: 21. 1781.
